 



Exhibit 10.1

TWELFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

     THIS TWELFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT dated as of April 1,
2004 (“Amendment”), is between FIRST OAK BROOK BANCSHARES, INC., a Delaware
corporation (the “Company”), having an address of 1400 West 16th Street, Oak
Brook, Illinois 60523, and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the “Bank”), having an address of 135 South LaSalle Street,
Chicago, Illinois 60603.

RECITALS:

     WHEREAS, the parties have previously entered into, among other things, a
Revolving Credit Agreement dated as of December 1, 1991, as amended from time to
time and most recently by an Eleventh Amendment to Revolving Credit Agreement
dated as of April 1, 2003 (collectively, the “Agreement”), evidenced by that
certain Extension Promissory Note dated as of April 1, 2003 in the principal
amount of Fifteen Million Dollars ($15,000,000); and

     WHEREAS, at the present time the Company requests and the Bank is agreeable
to amending the Agreement pursuant to the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements hereinafter set forth, it is agreed by the parties hereto as follows:

AGREEMENTS:



1.   RECITALS. The foregoing Recitals are hereby made a part of this Amendment.
  2.   DEFINITIONS. All capitalized terms used herein without definition shall
have the respective meanings set forth in the Agreement.   3.   AMENDMENTS TO
AGREEMENT.



  3.1.   Maturity Date. Section 1 of the Agreement is hereby amended by changing
the maturity date of the Bank’s commitment for the Revolving Credit Loan to be
“April 1, 2005.”     3.2.   Revolving Note. All references in the Agreement to
the term “Revolving Note” shall be deemed to be references to the Extension
Revolving Note of even date herewith in the form of Exhibit A attached hereto
and made a part hereof.     3.3.   Compliance with Federal Law. A new
Section 8(M) is hereby added to the Agreement to read as follows:         “The
Company shall (a) use its reasonable efforts, and cause its subsidiaries to use
reasonable efforts, to prevent and notify the Bank in the event that any person
who owns a controlling interest in or otherwise controls the Company or any
subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List of other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Revolving
Credit Loan to violate any of the foreign asset control regulations of OFAC or
any enabling stature or Executive Order relating thereto, and (C) comply, and
cause each subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended. As required by federal law and

44



--------------------------------------------------------------------------------



 



      Bank’s policies and practices, the Bank may need to obtain, verify and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services.”



4.   REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Company warrants that:



  4.1.   Authorization. The Company is duly authorized to execute and deliver
this Amendment and is and will continue to be duly authorized to borrow monies
under the Agreement, as amended hereby, and to perform its obligations under the
Agreement, as amended hereby. No consent of any public authority or regulatory
body or any other person or entity is required as a condition to the validity or
enforceability of this Amendment.     4.2.   No Conflicts. The execution and
delivery of this Amendment and the performance by the Company of its obligations
under the Agreement, as amended hereby, do not and will not conflict with any
provision of law or of the charter of by-laws of the Company or of any agreement
binding upon the Company.     4.3.   Validity and Binding Effect. The Agreement,
as amended hereby, is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.     4.4.  
Compliance with Agreement. The representations and warranties set forth in
Section 6 of the Agreement, as amended hereby, are true and correct with the
same effect as if such representations and warranties had been made on the date
hereof, with the exception that all references to the financial statements shall
mean the financial statements most recently delivered to the Bank and except for
such changes as are specifically permitted under the Agreement. In addition, the
Borrower has complied with and is in compliance with all of the covenants set
forth in the Agreement.     4.5.   No Event of Default. As of the date hereof,
no Event of Default under Section 9 of the agreement, as amended hereby, or
event or condition which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default, has occurred or is continuing.



5.   CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Bank of the following documents:



  (a)   This Amendment duly executed by the Company;     (b)   An Extension
Revolving Note, executed by the Company and made payable to the order of the
Bank, substantially in the form of Exhibit A attached hereto; and     (c)   Such
other documents and/or opinions of counsel as the Bank may request.



6.   GENERAL.



  6.1.   Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the laws of the State of Illinois. Wherever
possible each provision of the Agreement and this Amendment shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of the Agreement and this Amendment shall be

45



--------------------------------------------------------------------------------



 



      prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition of invalidity, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement and this Amendment.     6.2.   Successors and Assigns. This Amendment
shall be binding upon the Company and the Bank and their respective successors
and assigns, and shall inure to the benefits of the Company and the Bank and the
successors and assigns of the Bank.     6.3.   Continuing Force and Effect of
Agreement. Except as specifically modified or amended hereby, the Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.     6.4.   Reference to Loan Agreement. Each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import,
and each reference to the Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Agreement as
amended hereby.

IN WITNESS WHEREOF, the parties hereto have executed this Twelfth Amendment to
Revolving Credit Agreement as of the date first above written.

            FIRST OAK BROOK BANCSHARES, INC.,
       a Delaware corporation
      By:   /s/ Rosemarie Bouman       Its: Vice President and Chief Financial
Officer             

            LASALLE BANK NATIONAL ASSOCIATION,
        a national banking association
    By:   /s/ Jeff Bachler       Its: Vice President             

46



--------------------------------------------------------------------------------



 



EXHIBIT A

EXTENSION REVOLVING NOTE

     
$15,000,000
  as of April 1, 2004

     FIRST OAK BROOK BANCSHARES, INC., a Delaware corporation (the “Maker”), for
value received, promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”), the lesser of: the
principal sum of Fifteen Million Dollars ($15,000,000), or the aggregate unpaid
principal amount outstanding under that certain Revolving Credit Agreement date
December 1, 1991 between the Maker and the Bank, as amended from time to time
and most recently by that certain Twelfth Amendment to Revolving Credit
Agreement of even date herewith (collectively, the “Loan Agreement”), made
available by the Bank to the Maker at the maturity or maturities and in the
amount or amounts as stated on the records of the Bank together with interest
(computed on actual days elapsed on the basis of a 360-day year) on any and all
principal amounts outstanding hereunder from time to time from the date hereof
until maturity. Interest shall be payable at the Maker’s option at the rates and
times set forth in the Loan Agreement/ In no event shall any principal amount
have a maturity later than April 1, 2005.

     This Note shall be available for direct advances and for Bankers’
Acceptances.

     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois, or at such other place as the holder of this
Note may designate in writing to the undersigned. This Note may be prepaid in
whole or in part as provided for in the Loan Agreement.

     This Note evidences indebtedness incurred under the Loan Agreement (and if
amended, under all amendments thereto) to which reference is hereby made for a
statement of the terms and conditions under which the due date of the Note or
any payment thereon may be accelerated. The holder of this Note is entitled to
all of the benefits and security provided for in said Loan Agreement.

     The undersigned aggress that in any action or proceeding instituted to
collect or enforce collection of this Note, the amount endorsed by the Bank on
the reverse side of this Note shall be prima facie evidence of the unpaid
principal balance of this Note.

     This Note is in substitution for, but not in repayment of, that certain
Extension Promissory Note dated April 1, 2003 in the amount of $15,000,000,
executed by the Maker in favor of the Bank, and does not constitute a novation
therefor.

            FIRST OAK BROOK BANCSHARES, INC.,
       a Delaware corporation
      By:   /s/ Rosemarie Bouman         Its: Vice President and Chief Financial
Officer             

47